Appeal by the defendant from a judgment of the County Court, Nassau County (LaPera, J.), rendered September 29, 1999, convicting him of endangering the welfare of a child, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction is unpreserved for appellate review. In any event, the argument is without merit (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Bracken, J. P., McGinity, Luciano and Feuerstein, JJ., concur.